DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-17 are pending and has been examined in this application. 
An information disclosure statements (IDS) has been filed on 06/17/2022 and reviewed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Eom et al. (WO 2018008923), Roulston et al. (U.S. Pub. 20140075824), Bian et al. (CN 110301415), and Johnson (U.S. Pub. 20180125052).
In regard to claim 1, Lillamand et al. discloses an ecological mosquito control system, comprising: a case (Figs. 1-2, where there is a case 10); a heater (Paragraph [105] and [0074], where there is an electric heater inside the chamber to heat the gas mixture in the chamber 5); a fan (Figs. 1-2 and Paragraph [0073], where there is a fan 6 which disperses the gas mixture); means for spreading a volatile attractant (Figs. 1-2 and Paragraph [0072], where there is at least a means for spreading a volatile attractant (volatile pheromones and CO2 mixture)), wherein the means for spreading the volatile attractant further includes: a nozzle for spraying gas mixture and vapor (Figs. 1-2 and Paragraphs [0067] and [0072-0073], where the means for spreading the volatile attractant at least includes a nozzle 50 for spraying gas mixture and vapor (air/CO2/pheromones mixture)); a container for odorant (Figs. 1-2 and Paragraph [0075], where there is at least a container 9 for storing odorant (pheromones)); a protective net (Figs. 1-2 and Paragraph [0059], where the system at least has a protective net 2); solar panel elements (Paragraph [0054], where the system at least includes solar panel elements); wheels (Fig. 1 and Paragraph [0050], where there are wheels 11); a unit of electronic elements (Figs. 1-2 and Paragraphs [0062], [0071], and [0091], where there are units of electronic elements 60 and 130); an interactive panel (Fig. 1 and Paragraph [0053], where there is at least an interactive panel on the case 10 (door or hatch to allow access inside the case)); one of an LTE, a GSM module or a Wi-Fi modules (Paragraph [0091], where the system has a means for wireless communication that includes Wi-Fi and 3G (3G incorporates the GSM standard)). Lillamand et al. does not disclose light emitters; a control panel with a screen. Eom et al. discloses light emitters (Fig. 26, where there are light emitters 161); a control panel with a screen (English Translation, Specification, lines 1515-1525, where the system can include a control panel 2400 with a touch screen). Lillamand et al. and Eom et al. are analogous because they are from the same field of endeavor which include insect attracting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. such that light emitters; a control panel with a screen in view of Eom et al. Additionally, LTE and GSM wireless communication is old and well know and is widely used in wireless transmitters. The motivation would have been to attract insects to the trap via an additional light source (supplementing the gaseous attractant). The control panel could be used by the user to change settings or features for the electronic trap.
Lillamand et al. does not disclose a fan with a protective mesh. Roulston et al. discloses a fan with a protective mesh (Fig. 5 and Paragraphs [0034] and [0037], where there is a fan 54 that is covered with a protective mesh 61). Lillamand et al. and Roulston et al. are analogous because they are from the same field of endeavor which include insect trapping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. such that a fan with a protective mesh in view of Roulston et al. The motivation would have been to prevent the fan from being clogged by insects or debris entering into the compartment holding the fan.
Lillamand et al. does not disclose a panoramic camera. Bian et al. discloses a panoramic camera (Fig. 1 and Paragraphs [0015] and [0032], where there is a panoramic camera 6 for observing insect populations). Lillamand et al. and Bian et al. are analogous because they are from the same field of endeavor which include insect population management devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. such that a panoramic camera in view of Bian et al. The motivation would have been to allow the system to intelligently detect insects within a wide range around the device. Such detection would aid in energy management and optimization of the trap, by allowing the system to turn off the means for spreading the volatile attractant, when no insects are present to conserve odorant and power. 
Lillamand et al. does not disclose a mounting for municipal lamp posts. Johnson discloses a mounting for municipal lamp posts (Fig. 1 and Paragraph [0015], where the device is mounted to a lamp post). Lillamand et al. and Johnson are analogous because they are from the same field of endeavor which include insect attractant devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. such that a mounting for municipal lamp posts in view of Johnson. The motivation would have been to allow the system to receive external power from the wired lamp post. Additionally, lamp posts lend to an easy mounting point for outdoor placement of the device.
Furthermore, Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson does not disclose a heater located on a first outer surface of the case. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson such that the heater is located on a first outer surface of the case, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the heater of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson. The motivation would have been to allow the user to easily access the heater for routine maintenance or repairs.
Claims 2-4 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Eom et al. (WO 2018008923), Roulston et al. (U.S. Pub. 20140075824), Bian et al. (CN 110301415), and Johnson (U.S. Pub. 20180125052) as applied to claim 1, and further in view of Rector (U.S. Pat. 2236698).
In regard to claim 2, Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson discloses the ecological mosquito control system of claim 1, further comprising: a CO2 cylinder for delivering atomized C02 through the nozzle (Lillamand et al., Figs. 1-2 and Paragraphs [0067] and [0072-0073], where there is at least a CO2 cylinder 8 for delivering atomized C02 (air/CO2/pheromones mixture) through the nozzle 50). Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson does not disclose a service door slidably placeable on the first outer surface of the case. Rector discloses a service door placeable on the first outer surface of the case (Figs. 1-2 and Column 2 line 53 - Column 3 line 2, where there is a service door 31). Lillamand et al. and Rector are analogous because they are from the same field of endeavor which include insect attractant devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson such that a service door slidably placeable on the first outer surface of the case in view of Rector, since slidable doors are old and well known in the art. The motivation would have been to allow the user to access the interior of the device for maintenance or repair of parts.
Furthermore, Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson does not disclose the heater is located on the service door. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson such that the heater is located on the service door, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the heater of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson. The motivation would have been to allow the user to easily access the heater for routine maintenance or repairs.
In regard to claim 3, Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Rector disclose the ecological mosquito control system of claim 2, and an interactive panel (Rector, Figs. 1-2 and Column 2 line 53 - Column 3 line 2, where there is an interactive panel 30). Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Rector does not disclose the interactive panel is located on the service door adjacent the heater. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Rector such that the interactive panel is located on the service door adjacent the heater, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the interactive panel of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Rector. The motivation would have been to allow the user to have another access location into the interior of the device for maintenance or repair of parts. 
In regard to claim 4, Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Rector disclose the ecological mosquito control system of claim 2, and a control panel is located on an outer surface of the case (Eom et al., English Translation, Specification, lines 1515-1525, where the system can include a control panel 2400 with a touch screen). Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Rector does not disclose the control panel is located on a second outer surface of the case separate from the interactive panel located on the first outer surface of the case. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Rector such that the control panel is located on a second outer surface of the case separate from the interactive panel located on the first outer surface of the case, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the control panel of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Rector. The motivation would have been to allow the user to easily access the control panel to change settings or features for the electronic trap.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Eom et al. (WO 2018008923), Roulston et al. (U.S. Pub. 20140075824), Bian et al. (CN 110301415), and Johnson (U.S. Pub. 20180125052) as applied to claim 1, and further in view of Yu (U.S. Pub. 20180077918).
In regard to claim 5, Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson disclose the ecological mosquito control system of claim 1, further comprising a top cover above the case (Lillamand et al., Fig. 2 and Paragraph [0068], where the device has a top cover 52) and a panoramic camera (Bian et al., Fig. 1 and Paragraphs [0015] and [0032], where there is a panoramic camera 6). Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson does not disclose the panoramic camera is located above the top cover. Yu discloses the camera is located above the top cover (Fig. 1 and Paragraph [0060], where there is a camera 20 located above the top cover). Lillamand et al. and Yu are analogous because they are from the same field of endeavor which include insect attractant devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson such that the panoramic camera is located above the top cover in view of Yu, since the panoramic camera of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., and Johnson could be located in the camera position of Yu. The motivation would have been to allow the camera to have an overhead and encompassing view of the surrounding environment in which the device is placed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Eom et al. (WO 2018008923), Roulston et al. (U.S. Pub. 20140075824), Bian et al. (CN 110301415), Johnson (U.S. Pub. 20180125052), and Yu (U.S. Pub. 20180077918) as applied to claim 5, and further in view of Rocha (U.S. Pub. 20140165452).
In regard to claim 6, Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Yu disclose the ecological mosquito control system of claim 5, wherein the nozzle is located on a first side of the top cover (Lillamand et al., Fig. 2 and Paragraph [0067], where the nozzle 50 is located on a first side of the top cover 52). Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Yu does not disclose the solar panel elements are located on a second side of the top cover where the panoramic camera is located. Rocha discloses the solar panel elements are located on an exterior surface of the top cover (Fig. 1, where the solar panel elements 86 are located on an exterior surface 18 of the top cover 12). Lillamand et al. and Rocha are analogous because they are from the same field of endeavor which include insect attractant devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, and Yu such that the solar panel elements are located on a second side of the top cover where the panoramic camera is located in view of Rocha, since the solar panel elements of Rocha could be located a second side of the top cover where the panoramic camera of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, Yu, and Rocha is located. The motivation would have been to allow the solar panel elements to have a position on the device which increases the efficiency of energy production.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, Yu, and Rocha such that the solar panel elements are located on a second side of the top cover where the panoramic camera is located, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the solar panel elements of Lillamand et al. as modified by Eom et al., Roulston et al., Bian et al., Johnson, Yu, and Rocha. The motivation would have been to allow the solar panel elements to have a position on the device which increases the efficiency of energy production.
Claims 7-8, 11-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Rector (U.S. Pat. 2236698) and Pearce (U.S. Pub. 20180310542).
In regard to claim 7, Lillamand et al. disclose an insect control system, comprising: a case (Figs. 1-2, where there is a case 10); a container for collecting an insect within the case (Figs. 1-2 and Paragraph [0059], where there is a container 2 for collecting an insect within the case); and a heating element located around an inside of the case (Paragraph [105] and [0074], where there is an electric heater inside the chamber to heat the gas mixture in the chamber 5). Lillamand et al. does not disclose a service door located on a first outer surface of the case. Rector discloses a service door located on a first outer surface of the case (Figs. 1-2 and Column 2 line 53 - Column 3 line 2, where there is a service door 31 on a first outer surface of the case). Lillamand et al. and Rector are analogous because they are from the same field of endeavor which include insect attractant devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. such that a service door located on a first outer surface of the case in view of Rector. The motivation would have been to allow the user to access the interior of the device for maintenance or repair of parts.
Lillamand et al. does not disclose a conical case. Pearce discloses a conical case (Fig. 1, where the case 10 is at least conical). Lillamand et al. and Pearce are analogous because they are from the same field of endeavor which include insect attractant devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. such that a conical case in view of Pearce. The motivation would have been to have a case shaped in a manner which reduces the probability of insects escaping from within the device.
In regard to claim 8, Lillamand et al. as modified by Rector and Pearce discloses the insect control system of claim 7, further comprising an odorant reservoir and a C02 gas cylinder and the container within the case (Lillamand et al., Figs. 1-2 and Paragraph [0075], where there is at least a container 9 for storing odorant (pheromones), a CO2 gas cylinder 8, and the container 2 within the case 10). Lillamand et al. as modified by Rector and Pearce does not disclose an odorant reservoir adjacent to a C02 gas cylinder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Rector and Pearce such that the odorant reservoir is adjacent to the C02 gas cylinder, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the odorant reservoir and the C02 gas cylinder of Lillamand et al. as modified by Rector and Pearce. The motivation would have been to allow the user to easily and quickly access both the CO2 gas cylinder and the odorant reservoir for replacement or refilling of both.
In regard to claim 11, Lillamand et al. as modified by Rector and Pearce disclose the insect control system of claim 7, an interactive panel (Rector, Figs. 1-2 and Column 2 line 53 - Column 3 line 2, where there is an interactive panel 30). Lillamand et al. as modified by Rector and Pearce does not disclose an interactive panel adjacent to the heating element on the service door. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Rector and Pearce such that the interactive panel is located on the service door adjacent the heater element, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the interactive panel of Lillamand et al. as modified by Rector and Pearce. The motivation would have been to allow the user to have another access location into the interior of the device for maintenance or repair of parts.
In regard to claim 12, Lillamand et al. as modified by Rector and Pearce disclose the insect control system of claim 7, further comprising a communication module (Lillamand et al., Paragraph [0091], where there is a communication module for wireless communication that includes Wi-Fi and 3G (3G incorporates the GSM standard)). Lillamand et al. as modified by Rector and Pearce does not disclose a communication module located on a proximal side of the conical case. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Rector and Pearce such that a communication module located on a proximal side of the conical case, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the communication module of Lillamand et al. as modified by Rector and Pearce. The motivation would have been to allow the user to easily access the communication module at a proximal location and also to allow the communication module to have equivalent wireless signal strength regardless of the position of the signal receiver.
In regard to claim 17, Lillamand et al. as modified by Rector and Pearce disclose an insect control method, comprising: illuminating an area surrounding the insect control system of claim 7 (Rector, Fig. 2, via light emitter 9); releasing a gas pre-saturated with an odorant for attracting an insect (Lillamand et al., Figs. 1-2 and Paragraphs [0067] and [0072-0073], where a gas pre-saturated with an odorant (air/CO2/pheromones mixture) is released via nozzle 50); capturing the insect attracted to the insect control system based on the illuminating and the releasing (Lillamand et al., Figs. 1-2, where insects are attracted to the device based on releasing the pre-saturated gas; Rector, Fig. 2, where insects are attracted to the device based on illuminating an area); and moving the captured insect into the container (Lillamand et al., Figs. 1-2, container 2; Rector, Fig. 2, container 21).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Rector (U.S. Pat. 2236698) and Pearce (U.S. Pub. 20180310542) as applied to claim 7, and further in view of Roulston et al. (U.S. Pub. 20140075824).
In regard to claim 9, Lillamand et al. as modified by Rector and Pearce discloses the insect control system of claim 7. Lillamand et al. as modified by Rector and Pearce does not disclose a protective net secured by a bracket defining the conical case and surrounding a fan by encircling a proximal side of the conical case. Roulston et al. disclose a protective net secured by a bracket defining the conical case and surrounding a fan by encircling a proximal side of the conical case (Fig. 5 and Paragraphs [0034] and [0037], where there is a fan 54 that is covered with a protective net 61 secured by at least a bracket holding the protective net 61 to the bottom housing 18). Lillamand et al. and Roulston et al. are analogous because they are from the same field of endeavor which include insect trapping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Rector and Pearce such that a protective net secured by a bracket defining the conical case and surrounding a fan by encircling a proximal side of the conical case in view of Roulston et al. The motivation would have been to prevent the fan from being clogged by insects or debris entering into the compartment holding the fan.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Rector (U.S. Pat. 2236698) and Pearce (U.S. Pub. 20180310542) as applied to claim 7, and further in view of Eom et al. (WO 2018008923).
In regard to claim 10, Lillamand et al. as modified by Rector and Pearce disclose the insect control system of claim 7. Lillamand et al. as modified by Rector and Pearce does not disclose a control panel on an outer surface of the conical case. Eom et al. disclose a control panel on an outer surface of the conical case (English Translation, Specification, lines 1515-1525, where the system can include a control panel 2400 with a touch screen). Lillamand et al. and Eom et al. are analogous because they are from the same field of endeavor which include insect attracting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Rector and Pearce such that a control panel on an outer surface of the conical case in view of Eom et al. The motivation would have been to attract insects to the trap via an additional light source (supplementing the gaseous attractant). The control panel could be used by the user to change settings or features for the electronic trap.
Lillamand et al. as modified by Rector and Pearce does not disclose a control panel on a second outer surface of the conical case. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Rector and Pearce such that a control panel on a second outer surface of the conical case, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the control panel of Lillamand et al. as modified by Rector and Pearce. The motivation would have been to allow the user to easily access the control panel to change settings or features for the electronic trap.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Rector (U.S. Pat. 2236698) and Pearce (U.S. Pub. 20180310542) as applied to claim 7, and further in view of Trutzschler et al. (GB 2064606).
In regard to claim 13, Lillamand et al. as modified by Rector and Pearce disclose the insect control system of claim 7, further comprising: a top cover above the conical case (Lillamand et al., Fig. 2 and Paragraph [0068], where the device has a top cover 52); a fan located between the top cover and the container within the conical case (Rector, Fig. 2, where there is a fan 25 at least located between the top cover 14 and the container 21); and a unit of electronic elements between the top cover and the fan, wherein the container is conical (Rector, Fig. 2, where there is at least a unit of electronic elements (electric light 9 and supporting elements) between the top cover 14 and the fan 25 and where the container 21 is at least conical). Lillamand et al. as modified by Rector and Pearce does not disclose the fan is configured to provide suction air flow in a range from about 1200m3/h to 2800 m3/h. Trutzschler et al. disclose the fan is configured to provide suction air flow in a range from about 1200m3/h to 2800 m3/h (Fig. 1 and Page 3 lines 15-19, where the fan 11 has a suction air flow of 2500 m3/h). Lillamand et al. and Trutzschler et al. are analogous because they are from the same field of endeavor which include air flow control devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Rector and Pearce such that the fan is configured to provide suction air flow in a range from about 1200m3/h to 2800 m3/h in view of Trutzschler et al. The motivation would have been to increase efficiency of the device by providing more suction to quickly cycle through more air surrounding the device, thereby increasing the probability that the device is effective. 
In regard to claim 15, Lillamand et al. as modified by Rector, Pearce, and Trutzschler et al. the insect control system of claim 13, further comprising: a gas cylinder (Lillamand et al., Figs. 1-2, where there is at least a gas cylinder 8); and a nozzle located on the top cover for spraying an odorant mixed with an atomized gas from the gas cylinder (Lillamand et al., Figs. 1-2 and Paragraphs [0067] and [0072-0073], where there is at least a nozzle 50 located on the top cover 52 for delivering an odorant mixed with an atomized gas (air/CO2/pheromones mixture)), wherein the gas cylinder stores CO2 (Lillamand et al., Figs. 1-2 and Paragraphs [0067] and [0072-0073], where the gas cylinder 8 stores CO2).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Rector (U.S. Pat. 2236698), Pearce (U.S. Pub. 20180310542), and Trutzschler et al. (GB 2064606) as applied to claim 13, and further in view of Rocha (U.S. Pub. 20140165452).
In regard to claim 14, Lillamand et al. as modified by Rector, Pearce, and Trutzschler et al. disclose the insect control system of claim 13. Lillamand et al. as modified by Rector, Pearce, and Trutzschler et al. does not disclose a solar panel elements on the top cover. Rocha discloses a solar panel elements on the top cover (Fig. 1, where the solar panel elements 86 are located on an exterior surface 18 of the top cover 12). Lillamand et al. and Rocha are analogous because they are from the same field of endeavor which include insect attractant devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Rector, Pearce, and Trutzschler et al. such that a solar panel elements on the top cover in view of Rocha. The motivation would have been to allow the solar panel elements to have a position on the device which increases the efficiency of energy production.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lillamand et al. (U.S. Pub. 20170231210) in view of Rector (U.S. Pat. 2236698), Pearce (U.S. Pub. 20180310542), and Trutzschler et al. (GB 2064606) as applied to claim 13, and further in view of Eom et al. (WO 2018008923).
In regard to claim 16, Lillamand et al. as modified by Rector, Pearce, and Trutzschler et al. disclose the insect control system of claim 13, further comprising a light emitter located between the fan and the top cover within the conical case (Rector, Fig. 2, where there is a light emitter 9 located between the fan 25 and the top cover 14) and the light emitter is the light emitter surrounded by a protective casing (Rector, Fig. 2, where the light emitter 9 surrounded by a protective casing 10). Lillamand et al. as modified by Rector, Pearce, and Trutzschler et al. does not disclose the light emitter is an UV light emitter that is configured to emit light within a range of about 320-400 nm. Eom et al. discloses the light emitter is an UV light emitter that is configured to emit light within a range of about 320-400 nm (English Translation, Page 21 line 39 – Page 22 line 4, where the light emitter 161 is an UV light emitter that is configured to emit light within a range of about 340nm to 380 nm). Lillamand et al. and Eom et al. are analogous because they are from the same field of endeavor which include insect attracting devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. as modified by Rector, Pearce, and Trutzschler et al. such that the light emitter is an UV light emitter that is configured to emit light within a range of about 320-400 nm and the light emitter surrounded by a protective net in view of Eom et al., since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and the protective casing of Rector could be made of an old and well known net material. The motivation would have been to attract insects to the trap via an additional light source (supplementing the gaseous attractant).

Response to Arguments
Applicant's arguments (filed 06/16/2022) with respect to the rejection of the claims has been fully considered but they are not persuasive. Lillamand et al. (U.S. Pub. 20170231210) in view of Eom et al. (WO 2018008923), Roulston et al. (U.S. Pub. 20140075824), Bian et al. (CN 110301415), and Johnson (U.S. Pub. 20180125052) disclose the applicant’s claim 1, as specified under Claim Rejections - 35 USC § 103 above. 
Specifically, Lillamand et al. disclose a heater in Paragraph [105] and [0074], where there is an electric heater inside the chamber to heat the gas mixture in the chamber 5. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Lillamand et al. such that the heater is located on a first outer surface of the case, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the heater of Lillamand et al. The motivation would have been to allow the user to easily access the heater for routine maintenance or repairs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of insect population management devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647